Citation Nr: 0806348	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-14 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for mechanical low back 
pain.

2.  Entitlement to service connection for left leg numbness, 
claimed as secondary to mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from April 1990 to July 
1991 and from January 2003 to October 2003.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2004 rating decision of the RO in St. 
Petersburg, Florida.

The veteran had perfected appeals in connection with claims 
for service connection for a skin disorder and an increase 
involving her service-connected post-traumatic stress 
disorder.  During the appeal, the veteran submitted written 
documentation that she was satisfied with her appeal on both 
issues.  Thus, those two issues are no longer part of the 
current appellate review.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in March 2005, she indicated she wanted to 
have a hearing at the RO before a Member of the Board.  The 
record reflects a hearing was scheduled in August 2007, and 
the veteran failed to appear for the hearing.  She has not 
provided good cause for failing to report for the hearing, 
nor has she requested to have the hearing rescheduled.   
Therefore, there is no hearing request pending at this time.  
See 38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  The competent medical evidence does not indicate that a 
currently diagnosed low back disorder is related to the 
veteran's service in the military.

2.  The veteran's left leg numbness is not related to any 
incident of military service and is not the result of a 
service-connected disorder.




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The veteran does not have left leg numbness as a result 
of a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of its discussion, the Board wishes to make it 
clear that extensive searches for service medical records 
(SMRs) for the veteran's period of active service from April 
1990 to July 1991 and from January 2003 to October 2003 have 
been unsuccessful.  See February 23, 2006 Finding of 
Unavailability of Service Medical Records.

Since VA has been unable to obtain the veteran's SMRs, it has 
a heightened duty to explain its findings and conclusions.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's 
analysis of the veteran's claim is undertaken with this duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.


The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that she 
should submit any pertinent evidence in her possession, by 
letter mailed in June 2004, prior to its initial adjudication 
of the claims.  Additionally, the veteran was also provided 
with the requisite notice with respect to the effective-date 
element of her claims in a July 2006 letter.  Following 
provision of the required notice and completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claims in July 2006.  

The Board again acknowledges that, unfortunately, the 
veteran's service medical records could not be obtained from 
the National Personnel Records Center (NPRC), in St. Louis, 
Missouri.  Efforts have been made to locate additional 
service medical records, and the veteran has supplied all 
service medical records she has in her possession.  It is 
clear that additional efforts to obtain such records would be 
futile.

The Board notes that, besides the veteran's service medical 
records, all pertinent, available evidence has been obtained 
in this case and the veteran has been afforded an appropriate 
VA examination.  Neither the veteran nor her representative 
has identified any additional evidence that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.


General Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis
Low Back Pain

Service medical records reflect multiple complaints of back 
pain and diagnoses pertaining to a back disability.  For 
instance, in July 1990 the veteran presented with complaints 
of low back pain for the past five days.  The diagnosis was 
low back strain.  A June 2003 sick slip and a September 2003 
clinical record reflected complaints of back pain radiating 
down the left leg with a diagnosis of acute low back pain.  

Post-service VA outpatient treatment records dated from 2003 
to 2006 reflect continuing complaints of mechanical low back 
pain.  In November 2003, examination revealed spasm on the 
left side of the spine.  X-ray study was negative, as it was 
in December 2005.  The assessment was chronic mechanical back 
pain.  

In August 2004 the veteran was provided a VA examination to 
ascertain the nature and etiology of her low back disability.  
The examiner reported a thorough review of the veteran's 
claims folder.  Following the review of the veteran's 
pertinent history and the examination of the veteran, the 
examiner opined that the veteran's present mechanical low 
back pain was less likely than not related to her military 
service.  In further support of his rationale, the examiner 
explained, that the veteran's imaging studies and EMG were 
normal.  Furthermore, the veteran did not demonstrate 
significant limitation of motion, impairment of gait, 
fatigability, incoordination, or muscle spasms on flare-ups.

In September 2006 the veteran was afforded VA examination 
under Gulf War guidelines; she denied exposure to unusual 
environmental agents.  Physical examination was unremarkable.  
The impression was chronic low back pain, not caused by 
service in the Persian Gulf.  

Hence, there is also no medical opinion of record that 
purports to relate the veteran's low back disorder, 
identified as mechanical back pain, to her military service.  
The only evidence of a nexus between the veteran's low back 
disability and her military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's low back claim.  


Secondary claim
Left Leg Numbness

The veteran claims that she has left leg numbness secondary 
to her mechanical low back pain.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).

In this case, service connection has not been granted for the 
condition the veteran claims has caused her left leg numbness 
- mechanical low back pain.  Her claim for secondary service 
connection is therefore without legal merit and must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law).

The Board notes the veteran has never claimed that this 
condition was directly incurred in or related to military 
service.  It has been her assertion that this condition is a 
direct result of her low back pain.


ORDER

Entitlement to service connection for mechanical low back 
pain is denied.



Entitlement to service connection for left leg numbness, 
claimed as secondary to mechanical low back pain is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


